DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/21/2022 regarding application 17/206,184. In Applicant’s amendment:
Claims 1, 5 and 7-8 have been amended.
	Claims 1-8 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/21/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Due to Applicant amendments, Examiner adds a Claim Objection for Claims 1 and 7-8. See the Claim Objections section below.
4.		Applicant’s arguments, see pages 7-8, filed on 03/21/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-8 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-8 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 8-10, filed on 03/21/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-3 and 5-8 have been fully considered and is found persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-3 and 5-8 are withdrawn. See Examining Claims with Respect to Prior Art Section shown below. 

Foreign Priority
6.		The Examiner has noted the Applicants claiming Foreign Priority from Application JP2020-097825 filed on 06/04/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 


Claim Objections
7.		Claims 1 and 7-8 are objected to because of the following informalities:
	(A).	Claims 1 and 7-8 recites the limitation(s): “detecting a first event in which the approximate 	solution violates [[ ]] constraint.” Examiner recommends to Applicant to amend the limitation(s) 	to recite the following: “detecting a first event in which the approximate solution violates the 	constraint.”
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
8.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-8 have been fully 	considered but they are found persuasive (see Applicant Remarks, Pages 7-8, dated 	03/21/2022). Examiner respectfully disagrees.
		Argument #1:
	(A).	Applicant argues that Claims 1-8 integrate the judicial exception into a practical 	application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter 	Eligibility Guidance (see Applicant Remarks, Pages 7-8, dated 03/21/2022). Examiner 	respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “performing a metaheuristic algorithm in 	a resource-constrained project scheduling environment for approximating the solution of a 	makespan minimization problem”], and thus not a clear and deliberate technological solution 	improving the computer itself or another technological field (see comparison to the 	unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. 	Court of Appeals Federal 	Circuit, 115 USPQ2d 1681, U.S. Court of Appeals Federal Circuit 	No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process (e.g., “approximating the solution of a makespan minimization problem is obtained with high accuracy in a short time”), but not clearly, deliberately and sufficiently showing themselves would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Independent Claims 1 and 7-8 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “arithmetic circuits”, “metaheuristic algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software (e.g., “metaheuristic algorithm”) to tailor information (e.g., “obtain the approximate solution by metaheuristically scheduling tasks….”) and provide the results on a generic computer (see Applicant’s own specification ¶ [0033] denoting the use of a generic computer).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 7-8 reflect consulting and/or updating an activity log such as (e.g., “updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8) & “updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-6:
Dependent Claims 2-6 recite additional elements such as (e.g., “memory”, “arithmetic circuits”, “deterministic algorithm”, “metaheuristic algorithm”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-8 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-8 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-8 are each focused to a statutory category namely an “apparatus” or a “system” (Claims 1-6), “method” or a “process” (Claim 7) and a “non-transitory recording medium” or an “article of manufacture” (Claim 8).
[Step 1 = Yes, Claims 1-8 are each focused to a statutory category namely an “apparatus” or a “system” (Claims 1-6), “method” or a “process” (Claim 7) and a “non-transitory recording medium” or an “article of manufacture” (Claim 8). Therefore, Examiner proceeds onto Step 2A Prong 1 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong One: Independent Claims 1 and 7-8 recites limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“finding a division point that divides an interval between a first finish time that is a finish time of a latest version of the constraint violating solution and a second finish time that is a finish time of a latest version of the constraint satisfying solution” (see Independent Claims 1 and 7-8);
“setting an end time of a target optimization period at the division point” (see Independent Claims 1 and 7-8);
“ obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time” (see Independent Claims 1 and 7-8);
“detecting a first event in which the approximate solution violates constraint” (see Independent Claims 1 and 7-8);
“detecting a second event in which the approximate solution satisfies the constraint” (see Independent Claims 1 and 7-8);
“updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions ” (see Independent Claims 1 and 7-8);
“updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions ” (see Independent Claims 1 and 7-8);
“the approximate solution is repeatedly obtained while updating the first finish time and the second finish time” (see Independent Claim 1);
“repeatedly performing a process of finding the division point, setting the end time, , detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value” (see Independent Claims 7-8)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mathematical Concepts” which pertains to mathematical relationships and/or mathematical calculations.
That is, other than reciting the additional elements of (e.g., “memory”, “arithmetic circuits” and “metaheuristic algorithm”, etc…) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts”.
Moreover, the mere recitation of generic computer components (e.g., “memory”, “arithmetic circuits”, etc…) does not take the claims out of “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts” groupings. 
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Dependent Claims 2-6:
The additional elements such as (e.g., “deterministic algorithm”, “metaheuristic algorithm”, “memory” & “arithmetic circuits”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mathematical Concepts” Groupings as described in Claims 1 and 7-8.
 Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-8 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a memory” (see Independent Claim 1);
“one or more arithmetic circuits coupled to the memory and configured to perform” (see Independent Claim 1);
“finding a division point that divides an interval between a first finish time that is a finish time of a latest version of the constraint violating solution and a second finish time that is a finish time of a latest version of the constraint satisfying solution” (see Independent Claims 1 and 7-8);
“setting an end time of a target optimization period at the division point” (see Independent Claims 1 and 7-8);
“performing a metaheuristic algorithm to obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time” (see Independent Claims 1 and 7-8);
“detecting a first event in which the approximate solution violates constraint” (see Independent Claims 1 and 7-8);
“detecting a second event in which the approximate solution satisfies the constraint” (see Independent Claims 1 and 7-8);
“updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8);
“updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8);
“the approximate solution is repeatedly obtained while updating the first finish time and the second finish time” (see Independent Claim 1);
“repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value” (see Independent Claims 7-8)
Independent Claims 1 and 7-8 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “arithmetic circuits”, “metaheuristic algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 7-8 reflect consulting and/or updating an activity log such as (e.g., “updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8) & “updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-6:
Dependent Claims 2-6 recite additional elements such as  (e.g., “memory”, “arithmetic circuits”, “deterministic algorithm”, “metaheuristic algorithm”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-8 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-8 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “a processor” & “memory”) as shown in Applicant’s Specification ¶ [0031-0033]) denoting the CPU which is the processor of a general-purpose computer. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 7-8 recite additional elements such as (e.g., “arithmetic circuits”, “memory” & “metaheuristic algorithm”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 7-8 reflect consulting and/or updating an activity log such as (e.g., “updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8) & “updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-6 recite additional elements such as (e.g., “memory”, “arithmetic circuits”, “deterministic algorithm”, “metaheuristic algorithm”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing a constraint violating solution, a constraint satisfying solution, and an approximate solution in a resource-constrained project scheduled environment (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (see for example: “the approximate solution is repeatedly obtained while updating the first finish time and the second finish time” (see Independent Claim 1) & “repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value” (see Independent Claims 7-8)). Electronic Recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) (see for example: “updating the first finish time with a finish time of the approximate solution in response to detecting the first event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8) & “updating the second finish time with a finish time of the approximate solution in response to detecting the second event, thereby adjusting operating conditions of the metaheuristic algorithm” (see Independent Claims 1 and 7-8)). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-8 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.


Examining Claims with Respect to Prior Art
12.		Examiner deems that the grounds of prior art rejection(s) has been or have been 	
	overcome for Independent Claims 1 and 7-8. Please note there are still a 35 U.S.C. § 101 rejection for Claims 1-8 and a Claim Objection to Claim 1 and 7-8 that is currently pending.
13.		Regarding Independent Claims 1 and 7-8 there is no disclosure in the existing prior 	art or any new art that either teaches and/or discloses the features relating to:
	- performing a metaheuristic algorithm to obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time;
	- repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value
		The closest prior arts are as follows:
	#1) US Patent # (US 6,216,109 B1) – Zweben;
	#2) US Patent # (US 6,578,005 B1) – Lesaint;
	#3) US PG Pub (US 2011/0224816 A1) – Dias Madureira Pereira
		Regarding the Zweben reference, Zweben teaches that the interface device can be 	used to control information input to the system by, for instance, adding constraints to the 	system or modifying aspects of existing constraints (e.g., setting the relative weights, 	discussed in more detail below, of the constraints) of the system. The interface device can also be 	used to review in various ways the information output by the system 100. For instance, the 	user can display any portion of the complete temporal schedule or review the nature of constraint 	violations in a completed schedule (if applicable). The user can also use the interface device 101 to 	make manual modifications to a schedule determined by the system 100. The manually modified 	schedule can then be used with the modifications, or input to the system 100 for further 	processing.
		Temporal constraints order tasks with respect to each other. Specifically, temporal 	constraints establish a relationship between the start or finish time of one task and the start or 	finish time of another task. The temporal constraints used with the system and method according 	to the invention include finish-to-start, start-to-start, finish-to-finish, start-to-finish relationships 	between the times associated with two tasks. An example of a temporal constraint is end-	time(Task1)≦start-time(Task2). Positive and negative delays can also be incorporated into these 	relationships. For example, one task could be constrained to start no later than two days before 	the end of a second task.
However, Zweben both individually and as a whole does not teach or suggest the following:
	- performing a metaheuristic algorithm to obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time;
	- repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value
Regarding the Lesaint reference, Lesaint teaches that a property “P” is defined as the ratio of the difference between the expected time of meeting the target and the target itself, and the maximum time that the expected time may exceed the target. For example, a task with an appointment to be made in the period from 10.30 am to 1 pm, where the expected arrival time is 11.30 am has a value of P which is 11.30 am minus 1 pm (90 minutes) divided by 10.30 am minus 1 pm (i.e. 150 minutes) equals 90/150=0.6, as does a task that has to be completed by 5 pm and which is expected, at 12 noon, to be actually completed by 2 pm. In both cases the target is met 40% of the way into the available window and the only difference is the cost of allocating, dependent only on the importance cost of allocating each task.
However, Lesaint both individually and as a whole does not teach or suggest the following:
	- performing a metaheuristic algorithm to obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time;
	- repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value
Regarding the Dias Madureira Pereira reference, Dias Madureira Pereira teaches that a computerized scheduling method may be stored in a memory and executed on one or more processors. The method may include defining a main multi-machine scheduling problem as a plurality of single machine scheduling problems; independently solving the plurality of single machine scheduling problems thereby calculating a plurality of near optimal single machine scheduling problem solutions; integrating the plurality of near optimal single machine scheduling problem solutions into a main multi-machine scheduling problem solution; and outputting the main multi-machine scheduling problem solution.  Precedence constraints may exist among operations of different jobs. Each job Jj, may include one or more operations Oijkl. IOijkl may be the time interval for starting operation Oijkl. rijkl may be the release time of operation Oijkl. tijkl may be the earliest time at which Oijkl may start.
However, Dias Madureira Pereira both individually and as a whole does not teach or suggest the following:
	- performing a metaheuristic algorithm to obtain the approximate solution by metaheuristically scheduling tasks such that a finish time of any given task is no later than the end time of the target optimization period that is between the first finish time and the second finish time;
	- repeatedly performing a process of finding the division point, setting the end time, performing the metaheuristic algorithm, detecting the first event, detecting the second event, updating the first finish time, and updating the second finish time until a difference between the first finish time and the second finish time becomes less than or equal to a predetermined value
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683